Citation Nr: 1401989	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-44 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected psychiatric disorder.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to a service-connected psychiatric disorder.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected psychiatric disorder.

5.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  The Board remanded the issues currently on appeal in April 2013 for additional development.

The Veteran has been diagnosed with numerous psychiatric disabilities since service, including bipolar disorder, anxiety disorder, posttraumatic stress disorder (PTSD), obsessive compulsive disorder, panic disorder, depressive disorder, schizoaffective disorder, and personality disorder.  The Board has characterized his claim as one for service connection for any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In view of recent Court guidance, the appeal must be remanded for an addendum opinion from the January 2010 examiner who addressed the Veteran's psychiatric disability claim.  That examiner opined that "pinpointing onset of particular problems . . . is difficult," and that "[i]it is not uncommon for Bipolar disorder to first present in late teens or early 20s and it would be surprising [if the Veteran] had no signs of mental health difficulties during his years in the Navy."  The examiner thereafter relied solely on the first formal treatment for psychiatric problems, occurring in 1987 per the Veteran's report, and suggested, without actually opining, that the disability did not begin during service.  The examiner's etiology opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

Further, the examiner did not address the private medical records in the file indicating an August 1988 hospitalization for schizoaffective disorder.  Psychoses that are present to a compensable degree within the first post-service year are presumed to have had their onset during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  While the Veteran separated in September 1985, considering that the 1988 records that include the schizoaffective disorder diagnosis indicate a psychiatric history, as well as the references to anxiety problems in the service treatment records, an opinion as to whether the Veteran's current psychiatric disability began as a psychosis during service, or within the first post-service year, is appropriate.  

The remaining issues are claimed as secondary to the Veteran's psychiatric condition, and are inextricably intertwined with his service connection claim for a psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the January 2010 psychiatric examination.  That examiner must review the claims file, this remand, and any relevant records in the Virtual VA system.  The ensuing addendum must indicate that such a review occurred.

Thereafter, the examiner must opine as to the following: 

(a) Is it at least as likely as not (a 50 percent probability or greater) that a psychiatric disability had its onset during service?

(b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran had a psychosis that had its onset during service or within the first post-service year?

(c) If the answer to (b) is "yes," is the Veteran's current psychiatric disability etiologically related to the originally-diagnosed schizoaffective disorder?

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any requested opinion without resorting to speculation, he or she should indicate why such an opinion would be speculative.

If the January 2010 examiner is unavailable, a similarly qualified examiner must provide the requested opinions.  Only if a new examination is deemed psychiatrically necessary should the Veteran be requested to attend an examination.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner documented consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  If the opinions contained in the requested addendum result in a favorable outcome of the Veteran's claim for service connection for a psychiatric disability, the RO must consider additional development that may be necessary with regard to the other pending claims.

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

